FILED
                               NOT FOR PUBLICATION                           DEC 09 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 TOMAS REYES-TORRES; MELANIA                       No. 06-73870
 ORTEGA-MONDRAGAN; et al.,
                                                   Agency Nos. A096-066-887
               Petitioners,                                    A096-066-854
                                                               A096-066-855
   v.                                                          A096-066-856
                                                               A096-066-888
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.                         MEMORANDUM *



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Tomas Reyes-Torres, his wife, Melania Ortega-Mondragan, and their

children, natives and citizens of Mexico, petition for review of an order of the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
Board of Immigration Appeals (“BIA”) denying their motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Ordonez v. INS, 345 F.3d 777, 782

(9th Cir. 2003), and we deny the petition for review.

       The BIA did not abuse its discretion by denying Reyes’ motion to reopen

because the BIA considered the evidence submitted and acted within its broad

discretion in determining that the evidence was insufficient to warrant reopening.

See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s denial of a

motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to law”).

       In his opening brief, Reyes does not challenge the BIA’s determination that

he untimely filed his motion to reconsider the merits of the underlying case. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues which are

not specifically raised and argued in a party’s opening brief are waived).

       PETITION FOR REVIEW DENIED.




AR/Research                                 2                                     06-73870